USDC IN/ND case 2:01-cr-00098-JTM-APR document 1578 filed 03/25/21 page 1 of 7


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA                    )
                                            )
                v.                          )      No. 2:01 CR 98
                                            )
TERRAUN PRICE                               )

                                    OPINION and ORDER

         This matter is before the court on defendant Terraun Price’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c) and Section 603 of the First Step

Act. (DE # 1542.) For the reasons that follow, the motion will be denied.

I.       BACKGROUND

         In October 2003, following his jury trial, Price was sentenced to a term of life

imprisonment, and a five-year term of supervised release, for conspiracy to distribute 50

grams or more of crack cocaine, and using a telephone to facilitate a drug crime, in

violation of 21 U.S.C. §§ 843(b), 846, and 18 U.S.C. § 2. (DE ##621, 622.) Price’s sentence

was later reduced to a 360-month term of imprisonment and a four-year term of

supervised release. (DE ## 1427, 1529.) Price is currently incarcerated at FCI Fort Dix.

Price is 50 years old and has a projected release date of October 5, 2027. Find an inmate,

FEDERAL BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (last visited Mar. 22,

2021).

         Price has filed a pro se motion for a reduction in his term of imprisonment pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i). (DE # 1542.) Price has high blood pressure and Type II

diabetes. (See e.g. DE # 1542 at 22.) Price claims that his medical conditions, as well as the
USDC IN/ND case 2:01-cr-00098-JTM-APR document 1578 filed 03/25/21 page 2 of 7


conditions of his incarceration, place him at an increased risk of contracting, and falling

seriously ill from, COVID-19. (DE # 1542.) He argues that this risk constitutes an

extraordinary and compelling reason justifying his early release from prison. (Id.)

       Pursuant to this court’s General Order 2020-11, the undersigned referred Price’s

motion to the Northern District of Indiana Federal Community Defenders (FCD) to

determine whether Price may be eligible for a reduction in sentence in accordance with

Section 603 of the First Step Act. (DE # 1544.) The FCD filed a status report stating that,

after discussion with the defendant, Price requests that the court consider his pro se

motion, and that the FCD would file a reply on his behalf if necessary. (DE # 1556.) The

Government opposed Price’s motion (DE # 1561), and the FCD filed a reply on Price’s

behalf. (DE # 1564.) This matter is fully briefed and is ripe for ruling.

II.    ANALYSIS

       Generally, a court is statutorily prohibited from modifying a term of imprisonment

once imposed. See 18 U.S.C. § 3582(c). A handful of statutory exceptions exist, however,

one of which allows a court to grant a convicted defendant compassionate release if the

defendant meets certain requirements. See 18 U.S.C. § 3582(c)(1)(A). The court may grant

a moving defendant’s motion for compassionate release if: (1) the defendant has complied

with the statute’s administrative exhaustion requirement; (2) “extraordinary and

compelling” reasons warrant such a reduction; (3) the court has considered the factors set

forth in 18 U.S.C. § 3553(a), as applicable; and (4) the reduction is consistent with any

applicable policy statements issued by the Sentencing Commission. 18 U.S.C. §



                                               2
USDC IN/ND case 2:01-cr-00098-JTM-APR document 1578 filed 03/25/21 page 3 of 7


3582(c)(1)(A).

       1.        Exhaustion

       Section 3582(c)(1)(A) requires a defendant to exhaust all remedies with the Bureau

of Prisons (BOP) before moving for compassionate release. Specifically, a defendant may

file a request for compassionate release with a district court “after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A).

       On April 25, 2020, Price filed a request for compassionate release with the warden

of his prison. (DE # 1548-1 at 1.) His request was denied on May 5, 2020. (Id. at 2.) The

Government concedes that Price has met the exhaustion requirement. (DE # 1561 at 3.)

Accordingly, the court finds that Price has satisfied § 3582(c)(1)(A)’s exhaustion

requirement.

       2.        Extraordinary and Compelling Reasons

       The court is only authorized to grant defendant’s request if there exists

“extraordinary and compelling reasons” justifying his early release. Congress did not

define “extraordinary and compelling reasons” in § 3582(c)(1)(A), instead delegating this

task to the Sentencing Commission. 28 U.S.C. § 994(t). The Sentencing Commission

defines this phrase in the commentary to § 1B1.13 of the United States Sentencing

Guidelines. There, the Sentencing Commission states that an extraordinary and

compelling reason warranting a reduction in a term of imprisonment may exist where, as



                                              3
USDC IN/ND case 2:01-cr-00098-JTM-APR document 1578 filed 03/25/21 page 4 of 7


is relevant here: a defendant suffers from a serious physical or medical condition that

“substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to

recover;” or there exists some other extraordinary and compelling reason justifying a

reduction in the defendant’s term of imprisonment. U.S.S.G. § 1B1.13 cmt. n.1.

       Section 1B1.13 has not been amended to reflect the First Step Act’s change to §

3582(c)(1)(A), which now permits a defendant to bring a motion for compassionate

release. United States v. Gunn, 980 F.3d 1178, at *2 (7th Cir. 2020). Accordingly, § 1B1.13

and its application notes provide useful – but not binding – guidance to courts in

determining whether a defendant has identified an extraordinary and compelling reason

for compassionate release. Id. The court will consider defendant’s motion, using § 1B1.13

and its application notes as a guide.

       The spread of COVID-19 has created unprecedented challenges for the country

and poses a serious issue for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments have advised

individuals to practice good hygiene, social distancing, and isolation; yet, social

distancing can be difficult for individuals living or working in a prison.

       Price argues that his diabetes and high blood pressure place him at an increased

risk of serious illness, were he to contract COVID-19. The CDC reports that having Type

II diabetes increases a person’s risk for severe illness from COVID-19, and having high

blood pressure might increase a person’s risk for severe illness from COVID-19. People



                                              4
USDC IN/ND case 2:01-cr-00098-JTM-APR document 1578 filed 03/25/21 page 5 of 7


with Certain Medical Conditions, CENTERS FOR DISEASE CONTROL AND PREVENTION,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-me

dical-conditions.html (last visited Mar. 22, 2021). Price has submitted evidence that the

risk of death for people with Type II diabetes is 7.3%, a number significantly higher than

that for the general population. (DE # 1564-2 at 4.)

       Price’s medical records indicate that he has already had COVID-19 and was

asymptomatic. (DE # 1542-5 at 14, 17.) Price tested positive on June 24, 2020. (Id.) When

he was tested again two weeks later, his test results were inconclusive. (Id. at 15.)

Thankfully, the severe illness Price feared did not come to pass.

       Price argues that the conditions of his incarceration place him at increased risk of

contracting the virus for a second time. (DE # 1569.) Price filed his motion when he was

incarcerated at FCI Elkton. He was later transferred to Fort Dix. Around the time of his

transfer, Fort Dix experienced a significant increase in positive inmate cases. (See id.,

accompanying exhibits.) According to the BOP, 1821 Fort Dix inmates and 47 staff

members have recovered from COVID-19. COVID-19 Coronavirus, FEDERAL BUREAU OF

PRISONS, https://www.bop.gov/coronavirus/ (last visited Mar. 23, 2021). Fort Dix

houses 2,747 inmates. FCI Fort Dix, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/

locations/institutions/ftd/ (last visited Mar. 23, 2021). It is not clear how many of these

inmates had been infected and recovered prior to this “second wave” of cases around the

time of Price’s arrival at the facility. (See e.g. DE # 1569-1 at 1.) However, what is clear is

that the BOP has now controlled the spread of the virus at the facility. Fort Dix currently


                                                5
USDC IN/ND case 2:01-cr-00098-JTM-APR document 1578 filed 03/25/21 page 6 of 7


has 3 inmate cases of COVID-19 and 41 staff member cases. COVID-19 Coronavirus, supra.

There has been 1 inmate and 0 staff member deaths due to the virus. Id.

       Under the circumstances, Price has not established an extraordinary and

compelling reason warranting compassionate release. While his medical conditions do

place him at an increased risk of severe illness were he to contract COVID-19 for a second

time, the virus has been effectively controlled at his facility. Accordingly, defendant is not

entitled to compassionate release.

       Compassionate release is an extraordinary event. United States v. Pena, No.

2:15-CR-72-PPS, 2020 WL 3264113, at *1 (N.D. Ind. June 17, 2020). While the court is

sympathetic to defendant’s situation and his concern about potentially becoming re-

infected with COVID-19, the circumstances in this case do not amount to an

extraordinary and compelling reason justifying his early release. See United States v. Raia,

954 F.3 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release[.]”); United States v. Melgarejo, No. 12-cr-20050, 2020 WL 2395982, at

*3 (C.D. Ill. May 12, 2020) (“[T]he mere presence of COVID-19 in a particular prison (or

the BOP generally) cannot justify compassionate release - if it could, every inmate in that

prison could obtain release.”); United States v. Collins, No. 14-cr-30038, 2020 WL 2301217,

at *2 (C.D. Ill. May 8, 2020) (“[T]he COVID-19 pandemic does not warrant the release of

every federal prisoner with health conditions that makes him more susceptible to the

disease.”). Accordingly, defendant’s motion will be denied.



                                              6
USDC IN/ND case 2:01-cr-00098-JTM-APR document 1578 filed 03/25/21 page 7 of 7


III.   CONCLUSION

       For the foregoing reasons, the court DENIES defendant’s motion for

compassionate release under 18 U.S.C. § 3582(c) and Section 603 of the First Step Act

(DE # 1542). The court GRANTS defendant’s motion to amend exhibits. (DE # 1548.)

                                         SO ORDERED.

       Date: March 25, 2021
                                         s/James T. Moody
                                         JUDGE JAMES T. MOODY
                                         UNITED STATES DISTRICT COURT




                                            7
